Citation Nr: 0314156	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  93-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, residuals of a left knee 
meniscectomy, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for left knee 
instability, residuals of a left knee meniscectomy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1958 to August 
1961.  

This case was previously before the Board of Veterans' 
Appeals (Board) on several occasions, the last time in 
January 2000.  Each time, it was remanded for further 
development.  

During the course of the appeal, the veteran moved on several 
occasions.  He now resides in the jurisdiction of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In August 2002, the RO granted the veteran restoration of a 
30 percent rating for residuals of a left knee meniscectomy 
with degenerative arthritis, prior to June 15, 1992.  
Accordingly, that issue is no longer on appeal before the 
Board.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in March 2003, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 60 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2)(ii) (2002) finding that such 
implementing regulation was inconsistent with the provisions 
of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it afforded 
less than one year for receipt of additional evidence.  As 
such, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  

The veteran's claim for an increased rating for his left knee 
disability must include consideration of whether or not the 
veteran is entitled to a separate compensable rating for his 
left knee surgical scars.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  The medical evidence of record does not describe 
the width of the veteran's left knee scars.  Such is required 
under the new criteria for the rating of skin disabilities 
under the revised provisions of 38 C.F.R. § 4.118, Diagnostic 
Codes, 7800-7833, effective from August 30, 2002.

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should arrange for the veteran 
to be provided a VA dermatological 
examination.  The examiner is requested 
to determine the nature and extent of the 
veteran's left knee scars.  The examiner 
should fully describe each scar, 
including a description of the length and 
width of each scar.  

3.  The RO should then review the claims 
file to ensure that the requested 
development has been completed.  The RO 
should ensure that the VA examination 
complies fully with the above 
instructions, and if not, the RO should 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the veteran's claims.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction or if a 
timely notice of disagreement is received 
with respect to any other matter, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should include a 
review of all pertinent laws and 
regulations and should reflect RO 
consideration of all pertinent evidence 
received since issuance of the most 
recent supplemental statement of the case 
in October 2002, and inform the veteran 
of any issue with respect to which 
further action is required to perfect an 
appeal.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




